          Case 3:19-cv-05434-EMC Document 27 Filed 10/05/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                         UNITED STATES DISTRICT COURT
11                       NORTHERN DISTRICT OF CALIFORNIA
12
     KARMA QUICK-PANWALA,
13                                                CASE NO.: 3:19-cv-05434-EMC
14                    Plaintiff,                  [PROPOSED] ORDER RE: JOINT
     v.                                           STIPULATION OF THE PARTIES TO
15                                                VOLUNTARY DISMISSAL
     ALAMEDA UNIFIED SCHOOL DISTRICT;             PURSUANT TO FED. R. CIV. P.
16                                                41(a)(1)(A)(ii)
     and DOES 1 through 10, Inclusive.
17
                    Defendants.
18
19
20
21
22
23
24
25
26
27
28
          [PROPOSED] ORDER RE: JOINT STIPULATION OF THE PARTIES TO VOLUNTARY DISMISSAL
                              PURSUANT TO FED. R. CIV. P. 41(A)(1)(A)(ii)
          Case 3:19-cv-05434-EMC Document 27 Filed 10/05/20 Page 2 of 2




 1                                     [PROPOSED] ORDER
 2          Pursuant to the stipulation of the Parties, the above-referenced action is dismissed
 3   with prejudice in its entirety pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
 4   Each side agrees to bear its own attorneys’ fees and costs.
 5
 6   IT IS SO ORDERED.
 7          October 5
     Dated: ___________, 2020                                ___________________________
                                                             Hon. Edward M. Chen
 8
                                                             United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -1-
          [PROPOSED] ORDER RE: JOINT STIPULATION OF THE PARTIES TO VOLUNTARY DISMISSAL
                              PURSUANT TO FED. R. CIV. P. 41(A)(1)(A)(II)
